—Appeal by defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), *504both rendered November 11, 1982, convicting him of attempted robbery in the first degree under indictment No. 625/ 82 and criminal possession of a weapon in the third degree under indictment No. 27/82, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Criminal Term did not abuse its discretion in determining that defendant had pleaded guilty freely and voluntarily. Accordingly, it did not err in denying defendant’s motion to withdraw his pleas.
Defendant’s remaining contentions have been considered and found to be without merit. O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.